ACCEPTED
                                                                                                                                                 06-15-00024-CR
                                                                                                                                       SIXTH COURT OF APPEALS
                                                                                                                                            TEXARKANA, TEXAS
Appellate Docket Number:          06- I 5-00024-CR                                                                                          2/25/2015 8:05:50 PM
                                                                                                                                                 DEBBIE AUTREY
                                                                                                                                                          CLERK
Appellate Case Style: Style:      Rodney Wayne Boyett
                                                                                                                                                          I
                          Vs.     State of Texas

                                                                                                                   FILED IN
                          I                                                                                 6th COURT OF APPEALS
Companion Case:                                                        I                                      TEXARKANA, TEXAS
                                                                                                            2/26/2015 9:09:00 AM
                                                                                                                DEBBIE AUTREY
                                                                                                                    Clerk
Amended/corrected statement:        D
                                                DOCKETING STATEMENT (Criminal)
                                                Appellate Court: 6th Court of Appeals
                                     (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorney(s)
First Name:     Rodney                                             I       [gl Lead Attorney
Middle Name:       ayne                                            I
                                                                           First Name:         Michael                                                I


Last Name:        oyett                                            I       Middle Name:                                                               I


Suffix:                                                                    Last Name:          Mow la                                                 j
Appellant Incarcerated?       D   Yes IZ] No                               Suffix:
Amount of Bond:                                                            D   Appointed                    D   District/County Attorney
Pro Se:   O                                                                [gl Retained                     D   Public Defender
                                                                           Finn Name:            Michael Mowla, PLLC                                  j
                                                                           Address I:          445 E. FM 1382 No. 3-718                               I


                                                                           Address 2:                                                                 I


                                                                           City:               Cedar Hill                                             1
                                                                           State:       exas                          Zip+4:       :?5104             j
                                                                           Telephone:           72-795-240 I               ext.    I          l
                                                                           Fax:         72-692-6636
                                                                           Email:       ichael@mowlalaw.com                                           I


                                                                           SBN:      Q4048680                          j

                                                                                                                                  IAdd Another Appellant1
                                                                                                                                         Attorney




                                                                    Page I of5
III. Appellee                                                                IV. Appellee Attoroey(s)

First Name:            tate of Texas                                   I     ~ Lead Attorney

Middle Name:                                                           I     First Name:         Gary                                                I


Last Name:         I                                                   l     Middle Name:                                                            l
                            I
Suffix:                                                                      Last Name:          Young                                               I


Ap[pellee Incarcerated?           D Yes D No                                 Suffix:
Amount of Bond:                                                              0 Appointed                 ~ District/County Attorney

Pro Se:   0                                                                  D Retained                  D Public Defender
                                                                             Fim1Name:             Lamar County District Attorney                    I


                                                                             Address I:          119 North Main                                      I


                                                                             Address 2:                                                              I


                                                                             City:               Paris                                               I


                                                                             State:       exas                         Zip+4:    i75640              I

                                                                             Telephone:          (903) 737-2458          ext.    I          l
                                                                             Fax:      (903) 737-2455
                                                                             Email:    gyoung@co.lamar.tx.us                                         I_
                                                                                                                                I Add Another Appellee/
                                                                             SBN:       00785298                                          Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                               Was the trial by:      0 jury or~ non-jury?
                                       Controlled Substances
or type of case):                                                            Date notice of appeal filed in trial court: February 4 2015
Type of Judgment: Bench Trial
                                                                              If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: February 3, 2015
Offense charged:         oss. Chem. w/Intn Man. CS/Consp. CS                 Punishment assessed: 5 year probated for 3 year $500 fine
Date of offense:       09/24/2013                                             Is the appeal from a pre-trial order? 0Yes ~No
Defendant's plea: Guilty                                               I
                                                                             Does the appeal involve the constitutionality or the validity of a
                                                                             statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                             0Yes ~No
~Yes 0No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                0Yes ~No        If yes, date filed:                           I
Motion in Arrest of Judgment: 0 Yes ~No              If yes, date filed:                           I
Other: 0Yes 0No                                      If yes, date filed:                           I
If other, please specify:                                                                                                                                 I


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)


Motion and affidavit filed:         0Yes 0No       ~NA           If yes, date filed:                            I
Date of hearing:                           J       ONA
Date of order:                                 I   DNA
Ruling on motion:       D       Granted 0 Denied   ONA           If granted or denied, date of ruling:                               I




                                                                       Page 2 of5
VIII. Trial Court And Record

Court:    6th District Court                                              Clerk's Record:
County: Lamar County                                                     Trial Court Clerk:    IZI District D      County
Trial Court Docket Number (Cause no):          25506                      Was clerk's record requested?       ~Yes     D No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested:   eb 23, 2015
                                                                          If no, date it will be requested:
First Name:       Will                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                       ~Yes     D   No   D Indigent
Last Name:         iard (Presiding over case)
Suffix:
Address 1:        119 North Main
Address 2:
City:              aris
State:    exas                      Zip+4: 75460
Telephone:        (903) 737-2434       ext.
Fax:      (903) 737-2483
Email:



Repo11er's or Recorder's Record:
Is there a reporter's record? ~ Yes    D No
Was reporter's record requested?    ~Yes        0No
Was the reporter's record electronically recorded?     1ZJ Yes D   No
If yes, date requested: Feb 23, 2015
Were payment arrangements made with the court reporter/court recorder?           ~Yes 0No           D   Indigent



~ Court Reporter                       D      Court Recorder
D   Official                           D      Substitute


First Name:       tJma
Middle Name:
Last Name:        Upchurch
Suffix:
Address 1:        119 North Main
Address 2:
City:              aris
State:    exas                      Zip -t- 4: 75460
Telephone:        ~03-737-2433         ext.
fax:
Email:       istrictcourt_62nd_lamar_tx@Lahoo.com 0
                                                           ---~




                                                                    Page 3 of5
 IX. Related Matters

List any pending or jpast related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date:       ebruary 25, 20 15

                                                                                      State Bar No: 4048680
Printed Name:

Electronic Signature: /s/ Michael Mowla                                               Name:   1    ichael Mowla
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on February 25, 20 I 5




Signature of counsel (or pro se party)                            Electronic Signature: [s/ Michael Mowla
                                                                         (Optional)

                                                                  State Bar No.:      4048680
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (I) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of5
Please enter the following for each person served:




First Name:         Gary
Middle Name:
Last Name:          Young
Suffix:
Law Finn Name: Lamar County District Attorney
Address 1:          119 North Main
Address 2:
City:                aris
State        exas                    Zip+4: 5640

Telephone:          (903) 737-2458    ext.
Fax:      (903) 737-2455
Email:    gyoung@co.lamar.tx.us




                                                     Page 5 of5